DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 11/7/2022 has been entered:  Claims 1-2, 4-7, 9-15, 37-38 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9-10, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shokoueinejad Maragheh (US 2016/0015962 A1), hereinafter Maragheh in view of Otaka et al. (US 2018/0116559 A1), hereinafter Otaka.

Regarding claim 1, Maragheh teaches a wound monitoring and/or therapy apparatus (Figs. 1 and 2; Abstract and Paragraph 7) comprising: 
a wound dressing (elements 10, 12, and 16; Paragraphs 16 and 34) comprising a substantially stretchable substrate (Fig. 2, element 24; Paragraphs 18 and 19 indicate stretchable) including a wound facing side and a non-wound facing side opposite the wound facing side (shown in Fig. 1), 
the wound facing side of the substrate supporting a plurality of electronic components and a plurality of electronic connections that connect at least some of the plurality of the electronic components (elements 28, 30, 39, and 200; Paragraphs 17-18),
a conformal coating covering at least the plurality of electronic components and the plurality of electronic connections, the conformal coating configured to prevent fluid from coming into contact with the plurality (element 34; Paragraph 46 describes the coating of PDMS providing electric insulation; PDMS also being hydrophobic and would repel fluid), and
Maragheh doesn’t explicitly disclose a portion of the wound facing side of the substrate comprises a first region of material that encloses at least one electronic component from the plurality of electronic components, the material being substantially non-stretchable or that the first region is protected from strain applied to the substrate.
In addressing the same problem as Applicant, the problem being the incorporation of sensors into wearable substrates, Otaka teaches a capacitive sheet sensor (Figs. 2A, 2B, 3A, and 3B; Abstract; Paragraph 72 describes the device using with a living body surface and in bandages) having a substrate (Figs. 2A  and 2B, element 11; Paragraph 50) and a region of substantially non-stretchable material that encloses at least one electronic component where the first region is protected from strain applied to the substrate (Figs. 3A and 3B, element 21; described in Paragraphs 59 and 61-62; Paragraph 290 describes how the dielectric layer i.e. substrate is protected  from stretch/shrinkage by a non-stretchable polyester layer; Figs. 3A and 3B, as well as Paragraph 61 indicate the non-stretchable layer 21 covering only a portion of the substrate, a portion being interpreted as being distinct from the whole of the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh to comprise the non-stretchable region of Otaka. Doing so would thus comprise a portion of the wound facing side of the substrate comprises a first region of substantially non-stretchable material that encloses at least one electronic component from the plurality of electronic components. Doing so would protect the substrate from strain (Paragraphs 65 and 290 of Otaka).

Regarding claim 2, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
They do not explicitly teach a second region of substantially-non-stretchable material that supports at least one of the at least one electronic components or at least one electronic connection from the plurality of electronic connections.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the region of non-stretchable material  to thus comprises a second region of non-stretchable material in view of the disclosure of Otaka (Paragraph 290) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144. Examiner notes duplicating the region of material would create a second region which performs the same function as the first in encasing portions of the circuit and protecting said circuit and substrate portions from stretching (as described in Paragraph 290 of Otaka).

Regarding claim 7, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches wherein the wound facing side of the substrate comprises a region of adhesive material configured to position the at least one electronic component in the wound (Fig. 2, element 36; Paragraphs 18-19).  

Regarding claim 9, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches having a processor (Fig. 2, element 28; Paragraphs 17-18)

Regarding claim 10, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches the plurality of electronic connections comprise a plurality of electrical traces (Fig. 2 shows various electrical traces; Paragraphs 18-19 describe electrodes which imply electrical traces; Paragraph 20 describes circuitry).

Regarding claim 37, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches the coating encapsulating the substrate (Paragraph 35 indicates the cover 22 and coating 34 may be made of the same material; Fig. 2 shows cover 22 and coating 34 being on either side of substrate 24, thus encapsulating the substrate 24).

Regarding claim 38, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches all layers being formed without gaps or overlaps (Figs. 1 and 2), but does not explicitly teach the a substantially non-stretchable material (as stated in the rejection of claim 1 above), and thus does not explicitly teach a region of non-stretchable material forming a shape substantially without gaps or overlapping portions.
Otaka further teaches the substantially non-stretchable material forming a shape substantially without gaps (best seen in Fig. 3A). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the substantially non-stretchable material as incorporated from Otaka would be formed without gaps or overlapping portions (as neither reference discloses deviating from continuous layers as such).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Otaka as applied to claim 1 above, and further in view of Tran et al. (US 2020/0008299 A1), hereinafter Tran, and Belson et al. (US 2016/0310140 A1), hereinafter Belson.

Regarding claim 4, the combination of Maragheh and Otaka substantially disclose the invention as claimed.
Maragheh further teaches the various layers of the device being made from suitable, inert plastics (Paragraph 35), but does not explicitly recite the substrate being formed from thermoplastic polyurethane or the coating formed from urethane.
In same field of endeavor, Tran teaches a flexible circuit for use with medical devices and wound dressings (Figs. 2 and 5A; Abstract; Paragraph 302 describes use in wound monitoring) having a substrate being made from polyurethane (Paragraphs 45 and 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastics of Maragheh with specifically polyurethane as taught by Tran since both of these materials function as suitable substrates for wound dressing sensors. Simply substituting one substrate material for another would yield the predicable result of serving as a suitable substrate for electronic components and connections. Further, Tran teaches polyurethane as being biocompatible and suitably flexible (Paragraph 56). See MPEP 2143.
Maragheh, Otaka, and Tran still do not explicitly the coating being urethane. As previously stated, Maragheh teaches the coating being PDMS (Paragraph 46).
In the same field of endeavor, Belson teaches a sensing laminate for use with wounds (Figs. 5 and 6; Abstract) and teaches uses a urethane or silicone coating (Fig. 6 shows layer 114 beneath sensor 130; Paragraph 31 indicates silicone, urethane, or even polyurethane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the PDMS (e.g. silicone based) coating of Maragheh with urethane as taught by Belson since both coatings perform the same function of insulating and protecting circuit components. Simply substituting one coating for another would have achieved the predictable result of providing a functional coating protection for electronic components and connections (Paragraph 34 of Maragheh also discloses plastics as being equivalently suitable materials for the coating layer; Paragraph 31 of Belson discloses various rubbers and thermoplastics also being equivalent with urethane). See MPEP 2143.

Claims 5-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Otaka as applied to claim 1, and further in view of Skiba (US 2016/0058999 A1).

Regarding claim 5, the combination of Maragheh and Otaka substantially disclose the invention as claimed. They do not explicitly teach the substrate including a plurality of perforations configured to allow fluid to pass through the substrate when negative pressure is applied to the wound.
In the same field of endeavor, Skiba a wound dressing (Figs. 3 and 4; Abstract) comprising electronics placed within bandage strips (Paragraphs 9-10 and 123). Skiba further teaches the substrate comprising a plurality of perforations (Figs. 4-7, elements 6, 10, and 12; Paragraphs 33, 40, 48, and 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Maragheh and Otaka to includes a plurality of perforations as taught by Skiba. Doing so would thus comprise perforations configured to allow fluid to pass through eh substrate when negative pressure is applied to the wound. Further, doing so would be advantageous in relieving stress in the substrate (Paragraphs 33 and 150 of Skiba).

Regarding claim 6, combination of Maragheh, Otaka, and Skiba substantially disclose the invention as claimed. They do not explicitly teach wherein the plurality of perforations are further configured to allow substantially unidirectional flow of fluid through the substrate to prevent fluid removed from the wound from flowing back toward the wound.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the substrate of Maragheh, Tran, and Skiba has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. it is configured to allow substantially unidirectional flow through the substrate to prevent fluid removed from the wound from flowing back toward the wound).

Regarding claim 11, the combination of Maragheh and Otaka substantially disclose the invention as claimed. They do not explicitly teach comprising a negative pressure source configured to be fluidically connected to the wound dressing.
In the same field of endeavor, Skiba a wound dressing (Figs. 3 and 4; Abstract) comprising electronics placed within bandage strips (Paragraphs 9-10 and 123). Skiba further teaches the substrate comprising a plurality of perforations (Figs. 4-7, elements 6, 10, and 12; Paragraphs 33, 40, 48, and 62-64) and a negative pressure source (Paragraphs 48 and 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maragheh and Otaka to comprise the negative pressure source of Skida. Doing so would be advantageous in removing excess fluid from the wound to enhance circulation and reduce edema (Paragraph 48 of Skida).

Regarding claim 12, the combination of Maragheh and Otaka substantially disclose the invention as claimed. They do not explicitly teach an absorbent layer positioned over the non-wound facing side of the substrate and a backing layer positioned over the absorbent layer.
Skida further teaches comprising an absorbent layer (Paragraphs 30, 48, and 58) positioned over the non-wound facing side of the substrate (Fig. 4, element 22; Paragraph 98) and a backing layer positioned over the absorbent layer (elements 16 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh and Tran to comprise the absorbent  layer and backing layer as taught by Skida. Doing so would thus comprise an absorbent layer positioned over the non-wound facing side of the substrate, and a backing layer positioned over the absorbent layer. Further, doing so would be advantageous in absorbing excess moisture and in securing the system over a wound (Paragraphs 61 and 98 of Skida).

Regarding claim 13, the combination of Maragheh, Otaka, and Skiba substantially disclose the invention as claimed. 
Skiba further teaches the substrate being sealed to the backing layer (Paragraph 98 indicates the layers are fixed to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Maragheh and Otaka to seal the substrate to the backing layer as taught by Skiba. Doing so would be advantageous in securing the system over a wound (Paragraph 98 of Skida).

Regarding claim 14, the combination of Maragheh, Otaka, and Skiba substantially disclose the invention as claimed.
Skiba further teaches a port on the backing layer, the port configured to fluidically connect the wound dressing to the negative pressure source (Paragraph 48 describes a drainage tube and opening in the film drape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maragheh and Otaka to comprise the port as taught by Skida. Doing so would be advantageous in providing negative pressure, removing excess fluid from the wound to enhance circulation and reduce edema (Paragraph 48 of Skida).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maragheh and Otaka as applied to claim 7, and further in view of Petersen (US 2006/0271004 A1).

Regarding claim 15, the combination of Maragheh and Otaka substantially disclose the invention as claimed. They do not explicitly disclose the adhesive being thermally curable.
However, thermally curable adhesives have been uses on disposable absorbent articles including wound dressings long before Applicant’s invention.  
For example, Petersen teaches methods of preparing closure components suitable for use in disposable absorbent articles (Paragraphs 8, and 27-28 also describe wound dressings).  Peterson also teaches the use of thermally curable adhesives (Paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rubber adhesive of Maragheh with the thermally curable adhesive Petersen as both adhesives perform the same function of securing electrical components. Simply substituting one adhesive for the other would have achieved the predictable result of creating an adhesive layer to position the electronic components in the device and wound. See MPEP 2143.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Shamim such that the adhesive material is thermally curable as taught by Petersen as a suitable closure component for use in disposable absorbent articles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Maragheh remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Otaka is being introduced as a secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of the non-stretchable material being only on a portion of the substrate.
Although no longer relied upon in regards to claim 1, Tran remains present in the rejection for disclosing and/or rendering obvious the limitations of claim 4.
Belson, Skiba, and Petersen remain in the present rejection for disclosing and/or rendering obvious the limitations of claims 4, 5-6 and 11-15.

Applicant's arguments with respect to the modification of Maragheh have been fully considered but they are not persuasive.
Applicant argues there is insufficient reason to modify Maragheh because there is no need to protect them from strain as citing Paragraph 39 of Maragheh. However, Paragraph 39 appears to relate only to the LEDs used in Maragheh. The LEDs are not the only electronic component present in Maragheh (Fig. 2 shows sensors, antennas, controllers, etc.). The fact that Maragheh recognizes a solution to protect the LEDs from strain does not mean all portions of the device. Otaka’s motivation relates specifically to protecting sensors and substrates (Paragraph 290), which Maragheh makes no indication of those portions not needing protection from strain. Further, Otaka indicates the non-stretchable material provides protection from “stretch/shrinkage”, which are both distinct from “bending”, bending being the only form of strain mentioned in Paragraph 39 of Maragheh.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771